Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jihan Joo on 9 March 2022.

The application has been amended as follows: 

Claim 1 (Currently Amended) 
A power system comprising:
a plurality of serial strings connected in parallel to each other between a first node and a second node, each serial string of the plurality of serial strings comprising:
a plurality of power modules, each power module of the plurality of power modules comprising:
inputs; outputs;
a communication interface; and
at least one sensor operatively attached to the communication interface; a plurality of direct current (DC) power sources each coupled to 
respective one of the plurality of power modules; and
a plurality of first power lines each connected between the outputs of two power modules of the plurality of power modules such that the outputs of the plurality of power modules are connected in series to form a respective serial string, wherein the at least one sensor in each of the plurality of power modules is configured to sense at least one parameter in the respective serial string;
at least one power device comprising an input connected across the first node and the second node via a plurality of second power lines; and
a network device inductively coupled to one of the plurality of second power lines between the plurality of serial strings and the at least one power device, wherein the network device is configured to:
receive, from the communication interface of one of the plurality of power modules or the at least one power device, and via the one of the plurality of second power lines, a first signal; and
superimpose the first signal onto the one of the plurality of second power lines, wherein the one of the plurality of second power lines is configured to conduct the first signal to the communication interface of another one of the plurality of power modules or to the at least one power device.

Claim 20 (Currently Amended) 
A network device comprising:
a magnetic core with at least one aperture therethrough, wherein a power line is insert-able through the at least one aperture;
an inductor coil, wherein the inductor coil is wrapped around the magnetic core and passes at least once through the at least one aperture; and
a transceiver operatively attached to the inductor coil, wherein the transceiver is configured to superimpose a signal onto the power line or to receive a signal present on the power line when the power line is inserted through the at least one aperture,

a power device, and
a plurality of serial strings that are connected in parallel to each other, each serial string of the plurality of serial strings comprising a plurality of power modules connected in series, wherein each of the plurality of power modules is attached to a respective power source,
wherein the power device comprises an input connected across the plurality of serial strings via the power line, and the network device is inductively coupled to the power line between the plurality of serial strings and the power device, and
wherein the network device is configured to:
receive, from at least one sensor via the power line, a first signal;
superimpose, onto the power line, the first signal, wherein the power line is configured to conduct the first signal to the power device or at least one of [[a]] the plurality of power modules.

Claim 23 (Currently Amended) 
A power system comprising:
a plurality of serial strings connected in parallel to each other between a first node and a second node, each serial string of the plurality of serial strings comprising:
a plurality of power modules, each power module of the plurality of power modules comprising:
inputs; outputs;
a communication interface; and
at least one sensor operatively attached to the communication interface; a plurality of direct current (DC) power sources each coupled to the inputs of a

a plurality of first power lines each connected between the outputs of two power modules of the plurality of power modules such that the outputs of the plurality
of power modules are connected in series to form a respective serial string, wherein the at least one sensor in each of the plurality of power modules is configured to sense at least one parameter in the respective serial string;
at least one power device comprising an input connected across the first node and the second node via a plurality of second power lines; and
a network device inductively coupled to one of the plurality of second power lines between the plurality of serial strings and the at least one power device, wherein the network device is configured to recondition and repeat communication signals on the one of the plurality of second power lines, the communication signals being received from the communication interface of one of the plurality of power modules or from the at least one power device.

Claim 26 (Currently Amended)
The power system of claim 23, wherein the communication signals comprise at least one of:
a control signal;
an identifier of at least one of the plurality of power modules or the at least one power device; or
a signal representative of the at least one parameter.


Reasons for Allowance
Claims 1-13, 15, 20-21, 23-26, as filed 2 March 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power system having the recited combination of features, including plurality of parallel serial strings with respective components, at least one power device and connecting power lines for parallel connection, and network device, having recited components, connections, and operations, the network device "inductively coupled to one of the plurality of second power lines between the plurality of serial strings and the at least one power device, wherein the network device is configured to: receive, from the communication interface of one of the plurality of power modules or the at least one power device, and via the one of the plurality of second power lines, a first signal; and superimpose the first signal onto the one of the plurality of second power lines, wherein the one of the plurality of second power lines is configured to conduct the first signal to the communication interface of another one of the plurality of power modules or to the at least one power device". As previously discussed, Pruett and Yukizane disclose power system having parallel serial strings with respective modules connected in parallel to power device with inductively coupled power line communication interfaces between components are known in the art. Although general use of inductive repeaters in other systems to receive and apply a signal back onto the same powerline are known in the art as exemplified by Deaver, Applicant's previous arguments are persuasive in that the cited prior art of record does not sufficiently suggest or provide sufficient motivation to incorporate network device in the specific location of the system and to perform the recited repeating function with other communication components of the system. Claim 1, in light of Applicant's Specification, Drawings, and Arguments, therefore overcomes the cited prior art of record.
Claims 2-13, 15, 21 are allowed for being dependent on claim 1.
Claim 20 recites a network device coupled and arranged with plurality of parallel serial strings and power device, having essentially the same components, arrangement, and operation as recited in claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claim 23 recites a power system having essentially the same components and operations as recited in claim 1 (operation to repeat and recondition communication signals onto the second power line understood as essentially corresponding to the same operation recited in claim 1), and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 24-26 are allowed for being dependent on claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836